Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0036636 to Stryker et al. in view of U.S. Pub. No. 2005/0039749 to Emerson.  
Claim 1, Stryker discloses a patient support apparatus comprising a bed 10 including a frame 22 (fig. 1-2), a mattress 23 supported by the frame, a respiratory therapy apparatus/ventilator supported by the frame [0003], and a pneumatic system operable to inflate a bladder of the mattress and operable to deliver air to the respiratory therapy apparatus [0003][0004][0013], wherein the pneumatic system is operable to deliver pulses to the mattress and to the respiratory therapy apparatus [0072][0079].  Stryker is silent to the system including a rotary valve. Emerson discloses a valve actuated and through an eccentric/rotary drive alternately applying positive and negative pressure that is cycled through positive, negative, and dwell ports [0003][0023]0024].  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ the valve system as taught by Emerson yielding predictable results that provide an improved system for removal of broncho-pulmonary secretions [0007].  
Claims 2-3, Stryker, as modified, discloses apparatus wherein the mattress includes a left turn bladder of the mattress, a right turn bladder of the mattress, and at least one percussion and vibration bladder, wherein the pneumatic system is operable to inflate at least one of the left turn bladder, the right turn bladder [0057][0072][0073] and the system is operable to deliver pulses to the at least one percussion and vibration bladder [0073].
Claim 10, Stryker discloses the patient support apparatus wherein the respiratory therapy apparatus includes at least one component situated inside the patient support [0003].
Claim 13, Stryker discloses the patient support apparatus wherein the respiratory therapy apparatus includes a filter 620 to enhance infection control [0015].
Claim 14, Stryker discloses the patient support apparatus wherein the respiratory therapy apparatus includes a blower and a compressor (34,74).
Claim 17, Stryker discloses the patient support apparatus wherein the respiratory therapy apparatus is controllable with a wireless device [0114].






Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0036636 to Stryker et al. in view of U.S. Pub. No. 2005/0039749 to Emerson, and further in view of U.S. Pub. No. 2008/0000477 to Huster et al.  
Claim 6, Stryker discloses the patient support apparatus, but is silent to the respiratory therapy apparatus including an output port coupled to the siderail.   Huster discloses a respiratory therapy device 100 having a port 112 coupled to a siderail 102 [0079][0080].  It would have been obvious or one having ordinary skill in the art before the effective filing date of the invention to employ a port on a side rail yielding predictable results that connect the supply lines of the respiratory therapy device along the patient support.  With regards to the side rail being movable between raised and lowered positions the Examiner takes Official Notice of side rails being movable between raised and lowered positions and it would have been obvious for one having ordinary skill in the art before the effective filing date to have movable side rails yielding predictable results that allow a patient to ingress or egress from the patient support.  









Claims 7-9, 12, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0036636 to Stryker et al. in view of U.S. Pub. No. 2005/0039749 to Emerson, and in further view of U.S. Pat. No. 5,337,845 to Foster et al
Claim 7-9 and 12, Stryker discloses the patient support apparatus, wherein the frame includes a mattress support deck having a foot section, but is silent to the pneumatic system including an air source coupled to the foot section, components connected to upper and base frame, a user interface employing icons [0113].  Foster discloses a pneumatic system including an air source 563 coupled to the foot section (fig. 12) and a control panel 28 carried by the frame, and further including components (12,26,38) coupled to the base frame and components (30,38,563) coupled to the upper frame.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ the limitations as stated above yielding predictable results that provide an equivalent and alternative configuration for the pneumatic system of Stryker.  
Claim 15, Stryker, as modified, discloses the patient support apparatus wherein the respiratory therapy apparatus includes a first patient interface coupleable to the blower 240 and a second patient interface coupleable to the compressor 206.
Claim 18, Stryker, as modified, discloses the patient support further comprising a housing 26 coupled to the frame, the respiratory therapy apparatus positioned within the housing.
Claim 20, Stryker discloses the patient support apparatus further comprising a hose 38 that couples the respiratory therapy apparatus to a patient interface. 

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0036636 to Stryker et al. in view of U.S. Pub. No. 2005/0039749 to Emerson, and further in view of U.S Pub. No. 2006/0283447 to Dhuper. 
Claims 11 and 16, Stryker discloses the patient support apparatus, further including a filter, but is silent to a nebulizer.  Dhuper discloses a ventilator having a nebulizer [0012].  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ a nebulizer yielding predictable results that aerosolize medication that is delivered to a patient.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0036636 to Stryker et al. in view of U.S. Pub. No. 2005/0039749 to Emerson, and in further view of U.S. Pat. No. 5,337,845 to Foster et al, and in further view of U.S. Pat. No. 4,584,989 to Stith.
Claim 19, Stryker discloses the patient support apparatus, but is silent to a drawer.  Stith discloses a drawer for storing medical implements [Abstract].  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to employ a drawer yielding predictable results that provide a means to store the ventilator when not in use.   




Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673